Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 1/26/2022, and is a Final Office Action. Claims 1-20 are pending in the application. 



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a system, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. sales activities or behaviors/business relations, wherein a commercial interaction represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: 

This judicial exception is not integrated into a practical application.  Claim 1 includes the additional elements of a network communication interface/network(s)/computing systems/processor(s)/memory, and transmitting/receiving data synchronously. This judicial exception is not integrated into a practical application because the network communication interface/network(s)/computing systems/processor(s)/memory represent generic computing elements; transmitting and receive data asynchronously does no more than apply or link the use of the judicial exception to a particular technological environment/field of use. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, as noted above, the network communication interface/network(s)/computing systems/processor(s)/memory represent generic computing elements that perform the respective claimed limitations; they are recited at a high level of generality. Generic 
Independent claims 9 and 17 are directed to a computer readable medium and method, 
respectively, for performing the method of claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1. Claims 9, 17 perform the method of claim 1 using only generic components of a networked computer system. Therefore, claims 9 and 17 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
Dependent claims 2-8, 10-16, 18-20 further recite the abstract idea of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: generate the guaranteed exchange rate between the originating value medium and the destination value medium based on the first exchange quote from the originating exchange and the second exchange quote from the destination exchange/transfer a volatility amount to or from the client digital currency pool to resolve the transaction volatility. The dependent claims further narrow the abstract idea of the independent claims. Therefore, dependent claims 2-8, 10-16, 18-20 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.


Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

					Applicant’s Spec. details a technical problem experienced in the field of cross-medium transactions that rely on the computing infrastructure of third-party exchanges, where “nonce collisions and potential throttling may result at the exchange 390, which can cause transaction failures” – Applicant points to the Spec., para 68-69
	Examiner notes that paras 68-69 of the Spec. describe using polling tasks to confirm orders – specifically, including an exchange account adapter for each account of each exchange, which can decouple polling from orders; polling therefore is performed as a separate task, so that errant responses from the exchanges will no longer require special handling or result in a failed transaction. This prevents an overload of orders at an exchange, nonce collision, and potential throttling at the exchange, which can cause transaction failures. 
	Examiner notes that these features, described in the Specification, para 68-69, are not present in the Applicant’s latest set of claims- i.e. they do not represent claimed features of the claimed invention. The Applicant’s current claims note that the exchange account adapters filter out errant messages from the originating/destination exchange that “can cause a failed transaction”. Examiner notes that this claimed limitation recites the identified abstract idea, and does 
					
claim 1 includes features that amount to significantly more than the abstract concept of commercial interaction indicated in the Office Action
					claims are directed to patent-eligible subject matter
	Examiner notes that the claims do not include any features that amount to significantly more than the identified abstract idea. This judicial exception is not integrated into a practical application.  Claim 1 includes the additional elements of a network communication interface/network(s)/computing systems/processor(s)/memory, and transmitting/receiving data synchronously. This judicial exception is not integrated into a practical application because the network communication interface/network(s)/computing systems/processor(s)/memory represent generic computing elements; transmitting and receive data asynchronously does no more than apply or link the use of the judicial exception to a particular technological environment/field of use. The claim is directed to an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, as noted above, the network communication interface/network(s)/computing systems/processor(s)/memory represent generic computing elements that perform the respective claimed limitations; they are recited at a high level of generality. Generic computers performing generic functions, do not amount to significantly more than the abstract idea.  Transmitting and receive data asynchronously does no more than apply or link the use of the judicial exception to a particular technological environment/field of use. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way 

					The 35 USC 112 rejections have been overcome
	In response, Examiner agrees. The rejections have been overcome and have been withdrawn.

					The prior art rejections have been overcome
	In response, Examiner agrees. The rejections have been overcome and have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
1/27/2022